Continuation of 12:
The AFCP request filed 7/13/2021 has been fully considered but does not place the case in condition for allowance for the following reasons:
The proposed amendments change the scope of claim 18 and its dependents, overcoming the rejection of record and raising new issues that require further search and/or consideration. An updated search was conducted and identified new prior art, as indicated below. In view of the newly cited prior art, the proposed amendments do not clearly place the case in condition for allowance. Applicant's arguments rely on the proposed amendments which have not been entered.
As noted in the rejection of record, Kim et al. (PG Pub. No. US 2016/0141381 A1) teaches the method of claim 18, including first, second, and third spacers formed on a gate stack, and a first epitaxial source/drain formed on a first fin adjacent to the third spacer.  Kim further discloses, at least implicitly, forming fourth, fifth and sixth spacers on a second gate stack, and a second epitaxial source/drain formed on a second fin adjacent the sixth spacer.  See the rejection of claims 18-19 in the Final Rejection dated 6/9/2021.
The amendment filed with the AFCP further limits the method of claim 18 to include the first and second epitaxial source/drains to comprise different sizes.  Kim further teaches the method may be used to fabricate a system including both logic and memory components (¶¶ 0090-0091 & fig. 7), but is silent to the relative sizes of the first and second source/drain features. Therefore the proposed amendment appears to overcome the method disclosed by Kim.
In accordance with the AFCP, an updated search was then conducted to consider the limitations of claim 18 not taught by Kim.  Several prior art references were identified which appear to read on the proposed amendment.  For example:
Lee et al. (PG Pub. No. US 2016/0190017 A1) teaches a method of forming a semiconductor device (fig. 2: 200), which includes forming first source/drain feature 340a (¶ 0035 & fig. 8B) adjacent to sidewall 326a of first gate structure 308a (fig. 8A), and second source/drain feature 340b (¶ 0035 & fig. 
Similarly, Kim et al. (PG Pub. No. US 2015/0221654 A1, hereinafter Kim’654) teaches a first device in a first device region (¶ 0153: PMOS device in SRAM region I) including a first source/drain feature (¶ 0140: 400), and a second device in a second device region (PMOS device in logic region II) including a second source/drain feature (405), wherein the first and second source/drain features comprises different sizes relative to one another (¶ 0143: 400 comprises width W5, 405 comprises width W7 which is larger than W5).  Therefore, Kim could be modified to include the source/drain sizes of Kim’654 for similar reasons as Lee.
Since the newly discovered prior art appears to read on the proposed claim limitations, a decision on determining allowability could not be made within the guidelines of the AFCP.



/BRIAN TURNER/               Examiner, Art Unit 2894